—In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Eastchester Board of Assessment Review dated August 29, 1997, which denied the petitioner’s application for an exemption from real property taxes pursuant to Real Property Tax Law § 420-b, the appeal is from a judgment of the Supreme Court, Westchester County (Nicolai, J.), entered July 7, 1998, which granted the petition, annulled the determination, and *489granted the petitioner’s application for an exemption from real property taxes.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The judgment must be reversed because there was a rational basis for the determination of the Town of Eastchester Board of Assessment Review that the petitioner failed to establish its entitlement to an exemption from real estate taxes (see, Matter of Marble Masonic Historical Socy. v Tuckahoe Assessment Review Bd., 262 AD2d 487 [decided herewith]). S.' Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.